Citation Nr: 1731072	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for right knee injury. 

2. Entitlement to service connection for a left knee injury as secondary to the right knee injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 23, 1951 to June 18, 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.  Jurisdiction is now with the Phoenix RO.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based on the Veteran's May 2017 testimony and upon review of the evidence of record, including the August 2013 medical opinion, the Board finds that further development is required prior to final adjudication of the Veteran's claims.  Specifically, remand is necessary to afford the Veteran a new examination and to secure an accurate medical opinion.

The Veteran was last provided a VA examination in August 2013.  After a clinical interview and physical examination, the VA examiner opined that the Veteran's right knee injury and left knee condition clearly and unmistakably pre-existed service and was not aggravated by military service.  The examiner noted that the Veteran recalled no trauma during service to his right knee in his lifetime "although the right knee was known to have instability from crush injury prior to the service." In the rationale, the examiner explained that "the pre-existing condition likely then temporarily exacerbated his pain required with basic training activities."  The examiner further noted that "during his almost 3 months total service time" no further damage was described by the veteran to the knee.  See August 2013 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).

At his May 2017 hearing, the Veteran testified that the above 2013 VA examiner's opinion was based on inaccurate information because he did not understand the questions asked by the nurse practitioner.  Although the examination report noted "no trauma recalled by the veteran during service," he denied stating that during the interview or that due to his hearing impairment, did not understand the question. See Hearing Transcript pp. 6-8.  The Veteran conceded having an injury prior to service where his right knee was "pinched between two cars" but that it had healed prior to entering service. Id. at pp. 4-5.  The Veteran's representative also confirmed that he was boarded out of service for an "EPTS condition" Id. at p. 8.

In order to rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Board observes that clear and unmistakable is a high standard.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Based on the Veteran's testimony and the inconsistent facts noted in the 2013 examination report, the Board finds the March 2016 opinion inadequate as it is based on an inaccurate factual basis. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Further, on remand, the Veteran will be afforded a new VA examination as requested during the hearing which was granted by the undersigned VLJ.

Lastly, the Board notes that there could be outstanding records as identified by the Veteran during the hearing.  Speficially, he stated being treated at Letterman Army Hospital and that post-service, he had knee replacement surgery in the 1990s.  In support of the Veteran's claims, his wife submitted a statement that the knee surgery was performed by Dr. Peters in Cottonwood around 1994 or 1995. See Statement in Support of Claim dated February 2012.  On remand, efforts should be made to obtain such identified private treatment records. 

Regarding VA treatment records, the Board also observes that such efforts may have already been exhausted by the RO as documented. See November 12, 2013 Memorandum finding the unavailability of service treatment records to include clinical records from Letterman Army Hospital.  On remand, efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the claims file all outstanding service treatment records and any clinical records during the Veteran's active service from March 23, 1951 to June 18, 1951.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran testified having knee replacement surgery in the 1990s and his wife submitted a statement that the knee surgery was performed by Dr. Peters in Cottonwood around 1994/1995. 

After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After receipt of all additional records, schedule the Veteran for an appropriate knee condition examination with an appropriate medical professional to determine whether the Veteran's knee condition was aggravated beyond the natural progression of the condition. The Veteran's record as well as a complete copy of this remand should be reviewed by the examiner for the pertinent history, and such review should be noted on the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Is there clear and unmistakable evidence that the Veteran's right knee injury and left knee condition pre-existed his active duty service?

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting claimed condition was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be offered without speculation, the examiner should indicate such and explain why an opinion cannot be offered, including what, if any information of evidence is necessary.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's May 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4. Upon completion of the requested development and any other development deemed appropriate, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


